Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In regards to claim 7, the claim fails to include all the limitation of the claim upon which it depends since claim 7 defines “the adjustable capacitive element” to be connect in parallel to a “series” resonator, while in claim 1, “the adjustable capacitive element” is defined to be connected in series to a parallel resonator. In regards to claim 8, the claim fails to include all the limitation of the claim upon which it depends since claim 8 defines “the adjustable capacitive element” to be connect in parallel to a “parallel” resonator, while in claim 1, “the adjustable capacitive element” is defined to be connected in series to a parallel resonator Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadota (USPAT 8,310,321 B2).

In regards to claims 1-4 and 6, Kadota teaches in Figure 1A a micro acoustic filter comprising the following:
A characteristic bandpass frequency range (See related Figure 2); 
A signal path (between nodes 2 and 3) with a series resonator (S1 or S2);
A plurality of parallel paths which connects the signal path to ground, each of the parallel paths having a parallel resonator (P1-P3); and 
All the parallel paths further comprising an adjustable capacitive element (6-8) connected in series to the parallel resonator in each of the parallel paths.
Kadota teaches in Column 11, lines 33-45, that the filter can be reconfigured by varying the adjustable capacitive elements of the parallel arms thereby necessarily changing an attenuation pole of the edge of bandpass filter (i.e. in the characteristic frequency range), without changing the bandwidth of the filter (i.e. the bandwidth corresponding the claimed “remote selection”).
In regards to claim 10, although not explicitly stated, based on Figure 1A, the additional adjustable capacitive elements (4 and 5) in series with the series resonators (S1 and S2) in the signal path will inherently form a phase shifter when the adjustable capacitive elements (4 and 5) are adjusted.  
claim 12, although no explicit value has been provided for the adjustable capacitive elements (6-8), the adjustable capacitive element “starting” value can be considered to be n=1, and when the capacitance is increased, it “new” increased value can be considered to be n>1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota (USPAT 8,310,321 B2) in view of Kawakubo et al. (US2005/0212612 A1).

	As disclosed above, Kadota teaches the claimed invention as recited in claim 1. However Kadota does not teach: in regards to claim 13, wherein the tunable micro acoustic filter is part of a duplexer in which filter is one of a transmission filter or a reception filter

	However Kawakubo et al. exemplary teaches in Figure 25 a duplexer comprising a tunable micro acoustic filter (146) in a reception circuit of the duplexer. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Kadota and have used the tunable micro acoustic filter of Kadota in a reception filter of a duplexer because such a modification would have been a well-known in the art intended use for an acoustic filter as exemplary taught by Kawakubo et al. (See Figure 25).

 


Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The most relevant prior art reference of record is Kadota as discussed above. However Kadota does not teach: in regards to claim 9,  wherein the adjustable capacitive element is connected in parallel to an inductive element; and in regard to claim 11, wherein the phase shifter can be switched between an adjustability in the inductive range and an adjustability in the capacitive range. Therefore the applicants claimed inventions have been determined to be novel and non-obvious. 

Response to Arguments
Applicant’s arguments, see page 4, filed on 1/6/2021, with respect to the rejections of record have been fully considered and are persuasive since the amendment to claim 1 overcame the prior art rejections of record.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections have been made under 35 USC 102 and 103 based on the amendment to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843